MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                 May 01 2019, 8:50 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jason S. Gray                                            Curtis T. Hill, Jr.
Certified Legal Intern                                   Attorney General of Indiana

Joel M. Schumm                                           Caryn N. Szyper
Appellate Clinic                                         Deputy Attorney General
Indiana University Robert H. McKinney                    Indianapolis, Indiana
School of Law
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Aryan Taylor,                                            May 1, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2604
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina
Appellee-Plaintiff.                                      Klineman, Judge
                                                         The Honorable Marshelle Dawkins
                                                         Broadwell, Magistrate

                                                         Trial Court Cause No.
                                                         49G17-1807-F6-23021



Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019                           Page 1 of 9
                                          Case Summary
[1]   On July 15, 2018, officers responded to an altercation between Aryan Taylor

      and his on-again, off-again girlfriend B.H. Upon arriving, the officers observed

      Taylor dragging B.H. down a driveway first by her dress and then by her hair.

      As a result of Taylor’s actions, B.H. suffered injuries to her knee and hand. The

      next day, the State charged Taylor with three counts. The first two counts were

      dismissed during trial pursuant to Trial Rule 41(B). Taylor was found guilty of

      the third count, Class A misdemeanor battery resulting in bodily injury. On

      appeal, Taylor contends that the evidence is insufficient to sustain his

      conviction and that the trial court erred in referring to the first two counts as

      “dismissed” on its sentencing order. We affirm and remand with instructions.



                            Facts and Procedural History
[2]   On July 15, 2018, Indianapolis Metropolitan Police Officers Randall Koehn

      and Nathan Quinn responded to a reported altercation. When they arrived,

      they observed Taylor dragging B.H. down a driveway by her dress. After losing

      his grip on her dress, Taylor continued to drag B.H. down the driveway by her

      hair. Taylor released B.H. after being instructed to stop by Officers Koehn and

      Quinn. Officers Koehn and Quinn observed fresh injuries to B.H.’s knee,

      which was bleeding, and hand.


[3]   On July 16, 2018, the State charged Taylor with Level 6 felony kidnaping

      (“Count I”), Class A misdemeanor domestic battery (“Count II”), and Class A


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 2 of 9
      misdemeanor battery resulting in bodily injury (“Count III”). The trial court

      conducted a bench trial on September 27, 2018. Following the conclusion of

      the State’s presentation of evidence, Taylor moved for an involuntary dismissal

      of the charges pursuant to Trial Rule 41(B). The trial court granted Taylor’s

      motion with regard to Counts I and II and denied the motion with regard to

      Count III. The trial court subsequently found Taylor guilty of Class A

      misdemeanor battery resulting in bodily injury and sentenced him to a sixty-day

      term of incarceration.



                                Discussion and Decision
[4]   Taylor raises two contentions on appeal. First, he contends that the evidence is

      insufficient to sustain his conviction for Class A misdemeanor battery resulting

      in bodily injury. Second, he contends that the trial court erred by referring to

      Counts I and II on its sentencing order as “dismissed.”


                              I. Sufficiency of the Evidence
[5]   Taylor contends that the evidence is insufficient to sustain his conviction for

      Class A misdemeanor battery resulting in bodily injury.


              We do not reweigh evidence or reassess the credibility of
              witnesses when reviewing a conviction for the sufficiency of the
              evidence. We view all evidence and reasonable inferences drawn
              therefrom in a light most favorable to the conviction, and will
              affirm if there is substantial evidence of probative value
              supporting each element of the crime from which a reasonable
              trier of fact could have found the defendant guilty beyond a
              reasonable doubt.
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 3 of 9
      Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013) (internal citation and quotation

      omitted).


[6]   A person commits Class A misdemeanor battery resulting in bodily injury when

      he knowingly or intentionally “touches another person in a rude, insolent, or

      angry manner” and the touching “results in bodily injury to any other person.”

      Ind. Code § 35-42-2-1(c), (d). In challenging his conviction, Taylor argues that

      the State failed to rebut his claim of self-defense. Alternatively, he argues that

      the State failed to prove that his actions resulted in bodily injury to B.H.


                             1. Rebuttal of Self-Defense Claim
[7]           A valid claim of defense of oneself or another person is legal
              justification for an otherwise criminal act. In order to prevail on
              such a claim, the defendant must show that he: (1) was in a place
              where he had a right to be; (2) did not provoke, instigate, or
              participate willingly in the violence; and (3) had a reasonable fear
              of death or great bodily harm. When a claim of self-defense is
              raised and finds support in the evidence, the State has the burden
              of negating at least one of the necessary elements. If a defendant
              is convicted despite his claim of self-defense, this Court will
              reverse only if no reasonable person could say that self-defense
              was negated by the State beyond a reasonable doubt. In any
              event, a mutual combatant, whether or not the initial aggressor,
              must declare an armistice before he or she may claim self-
              defense.


      Wilson v. State, 770 N.E.2d 799, 800–01 (Ind. 2002) (internal citations and

      quotations omitted). “The standard of review for a challenge to the sufficiency

      of the evidence to rebut a claim of self-defense is the same standard for any

      sufficiency of the evidence claim.” Id. at 801.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019    Page 4 of 9
[8]   While Taylor argues that B.H. was the initial aggressor, the evidence most

      favorable to the verdict indicates that Taylor was the only aggressor observed by

      Officers Koehn and Quinn. Officers Koehn and Quinn observed Taylor

      dragging B.H. down a driveway by first her dress and then by her hair. In

      addition, regardless of who was the initial aggressor, by the time Officers

      Koehn and Quinn arrived, Taylor was, at the very least, a mutual combatant in

      the altercation. Thus, before Taylor could successfully claim self-defense, he

      must have declared an armistice. Id.; see also Ind. Code § 35-41-3-2(g)(3) (“[A]

      person is not justified in using force if … the person has entered into combat

      with another person or is the initial aggressor unless the person withdraws from

      the encounter and communicates to the other person the intent to do so and the

      other person nevertheless continues or threatens to continue unlawful action.”).

      Taylor did not do so. The State’s evidence, therefore, successfully rebuts

      Taylor’s self-defense claim. Taylor’s argument to the contrary effectively

      amounts to an invitation to reweigh the evidence, which we will not do. See

      Walker, 998 N.E.2d at 726.


                                            2. Bodily Injury
[9]   “‘Bodily injury’ means any impairment of physical condition, including pain.”

      Ind. Code § 35-31.5-2-29. There is “no requirement that the pain be of any

      particular severity, nor does [the statute] require that the pain endure for any

      particular length of time.” Toney v. State, 961 N.E.2d 57, 59 (Ind. Ct. App.

      2012). “It must simply be physical pain.” Id. (emphasis in original).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 5 of 9
[10]   Taylor asserts that “the State’s burden of proving pain beyond a reasonable

       doubt was not met because [B.H.] did not testify to having any pain.”

       Appellant’s Br. p. 13. As we have previously noted, “[t]he State need not

       present direct evidence to support each element of a crime, and it has long been

       held that circumstantial evidence will support a conviction.” Semenick v. State,

       977 N.E.2d 7, 15 (Ind. Ct. App. 2012) (citing Maul v. State, 731 N.E.2d 438, 439

       (Ind. 2000) (emphasis in original). The circumstantial evidence in this case is

       sufficient to support the reasonable inference that Taylor’s actions caused B.H.

       to suffer pain.


[11]   Contrary to B.H.’s testimony that “[n]one of [the alleged acts] happened,” tr. p.

       8, Officers Koehn and Quinn testified about the portion of the altercation

       between Taylor and B.H. that they observed. Upon arriving at the scene of the

       disturbance, Officer Koehn heard B.H. screaming and observed Taylor

       “dragging [B.H.] by her dress down the driveway,” tr. p. 14, “dragging her to

       where her feet and her legs were dragging on the ground as he was walking with

       her.” Tr. p. 19. When Taylor “lost his grip” on B.H., B.H. fell “to the

       driveway on her hands and knees.” Tr. p. 19. Taylor then “grabbed [B.H.] by

       the hair and continued to pull her down the driveway.” Tr. p. 19. As a result

       of being dragged down the driveway, B.H. suffered an injury to her knee that

       “was actively bleeding” and an injury to her hand. Tr. p. 22.


[12]   In making inferential decisions, the fact-finder applies its “experiences in life”

       and “common sense” as it “takes into account all of the facts and

       circumstances.” McAlpin v. State, 80 N.E.3d 157, 163 (Ind. 2017) (internal

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 6 of 9
       quotations and brackets omitted). Common sense would dictate that one who

       suffers an injury significant enough to cause “active bleeding” also suffers pain.

       Common sense would also dictate that one would also suffer pain as a result of

       being dragged by the hair and that screaming is a frequent indicator of pain.

       Thus, the circumstantial evidence supports the reasonable inference that

       Taylor’s actions caused B.H. to suffer pain and, as a result, the evidence is

       sufficient to prove that Taylor’s rude, insolent, or angry touching of B.H.

       resulted in bodily injury to B.H. Taylor’s claim to the contrary again amounts

       to an invitation for this court to reweigh the evidence, which we will not do.

       See Walker, 998 N.E.2d at 726.


                                       II. Sentencing Order
[13]   Taylor also contends that the trial court erred by indicating on its sentencing

       order that Counts I and II were “dismissed.” Following the conclusion of the

       State’s presentation of evidence, Taylor moved for an involuntary dismissal

       pursuant to Trial Rule 41(B). The trial court granted Taylor’s motion as to

       Counts I and II and the trial continued on Count III. Taylor argues that

       because relief under Trial Rule 41(B) operates as an adjudication upon the

       merits, the trial court’s sentencing order should reflect a “not guilty” verdict on

       Counts I and II. Appellant’s Br. p. 14. For its part, the State argues that the

       trial court did not err given that the plain language of Trial Rule 41(B) refers to

       relief granted thereunder as a “dismissal.” Appellee’s Br. p. 18.


[14]   Trial Rule 41(B) provides as follows:


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 7 of 9
        After the plaintiff or party with the burden of proof upon an
        issue, in an action tried by the court without a jury, has
        completed the presentation of his evidence thereon, the opposing
        party, without waiving his right to offer evidence in the event the
        motion is not granted, may move for a dismissal on the ground
        that upon the weight of the evidence and the law there has been
        shown no right to relief. The court as trier of the facts may then
        determine them and render judgment against the plaintiff or may
        decline to render any judgment until the close of all the evidence.
        If the court renders judgment on the merits against the plaintiff or
        party with the burden of proof, the court, when requested at the
        time of the motion by either party shall make findings if, and as
        required by Rule 52(A). Unless the court in its order for
        dismissal otherwise specifies, a dismissal under this subdivision or
        subdivision (E) of this rule and any dismissal not provided for in
        this rule, other than a dismissal for lack of jurisdiction, operates
        as an adjudication upon the merits.


(Emphasis added). We agree with the State and conclude that because the

plain language of Trial Rule 41(B) refers to relief granted thereunder as a

dismissal, the trial court did not err in indicating on the sentencing order that

Counts I and II were “dismissed.” However, the plain language of Trial Rule

41(B) further indicates that unlike general dismissals which allow for the refiling

of the dismissed charges, dismissals pursuant to Trial Rule 41(B) act as an

adjudication on the merits, precluding the refiling of charges. We therefore,

remand the matter to the trial court with instructions for the court to amend the

sentencing order to indicate that Counts I and II were dismissed with prejudice

pursuant to Trial Rule 41(B).




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 8 of 9
[15]   The judgment of the trial court is affirmed and the matter remanded with

       instructions.


       Crone, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2604 | May 1, 2019   Page 9 of 9